Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 12/30/2019. In virtue of this communication, claims 1-20 are currently presented in the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 8, 12, 13, 15, 16 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20130229914 (hereinafter referred to as Suerbaum). 
Consider claim 1, Suerbaum teaches at least one non-transitory computer-readable medium, excluding transitory signals and containing instructions, that when executed by a processor, performs operations for identifying network performance improvement 
for at least one network performance improvement solution in a set of network performance improvement solutions (see at least ¶ [0007], “…algorithms can be applied to a number of different use cases such as handover optimization, balancing optimization, and interference optimization, and a SON-type network can improve user experience by optimizing the network more rapidly and mitigating outages as they occur…”): 
automatically generating a weighted gain value for the network performance improvement solution using weighted gain values for at least one key performance indicator associated with the at least one network performance improvement solution (see at least ¶ [0087], “…adjustment of the parameter involves a trade-off. For example a higher transmit power might better reach mobile terminals in a cell …, …The parameter may be optimized by the NM layer of the network acting as manager to change the setting of the parameter in an NE via an agent in order to obtain an improved performance indicator. …, changing the setting of a parameter might improve one particular performance indicator at the expense of another performance indicator which may indicate poorer performance…”); 
prioritizing network performance improvement solutions in the set of network performance improvement solutions using the automatically generated weighted gain percentage values for the network performance improvement solutions solution (see at 
automatically identifying an optimum network performance improvement solution to be implemented at least one node in the telecommunications service network based on the prioritized network performance improvement solutions solution (see at least ¶ [0087], “…adjustment of the parameter involves a trade-off. For example a higher transmit power might better reach mobile terminals in a cell …” and further see at least ¶ [0097], “…a characteristic curve is composed of different constant target values within respective sub-ranges across a range representing, say, capacity. When it is necessary for a performance indicator to be checked against its corresponding target, the capacity is determined, a corresponding sub-range is determined, and then the target value within that sub-range is selected to be used in the comparison…”). 
Consider claims 8, 16, Suerbaum teaches at least one non-transitory computer-readable medium, excluding transitory signals and containing instructions, that when executed by a processor, performs operations for identifying network performance improvement solutions to be deployed at nodes in a telecommunications service network (see at least ¶ [0071], “…the invention there is provided a computer program product comprising software code that when executed on a computing system performs a method of managing the operation of a network element in a communications system…”), the operations comprising: 
for at least one network performance improvement solution in a set of network performance improvement solutions: 

prioritizing network performance improvement solutions in the set of network performance improvement solutions using the automatically generated offload index values for each network performance improvement solution (see at least ¶ [0088], “…the performance indicator curves represent individual performance indicators, combined performance indicators, combined and weighted…”); and 
automatically identifying an optimum network performance improvement solution to be implemented at least one node in the telecommunications service network based on the prioritized network performance improvement solutions (see at least ¶ [0087], “…adjustment of the parameter involves a trade-off. For example a higher transmit power might better reach mobile terminals in a cell …” and further see at least ¶ [0097], “…a characteristic curve is composed of different constant target values within respective sub-ranges across a range representing, say, capacity. When it is necessary for a performance indicator to be checked against its corresponding target, the capacity is 
Consider claims 5, 12,  (depends on claims 1, 8), Suerbaum discloses the limitations of claims 1, 8 as applied to claim rejection 1, 8 above and further discloses:
Suerbaum teaches wherein the weighted gain values for the at least one key performance indicator associated with the at least one network performance improvement solution is generated by: 
automatically generating a gain percentage value for the for the at least one key performance indicator reflecting a gain achieved by deploying the at least one network performance improvement solution at the at least one node (see at least ¶ [0087], “…adjustment of the parameter involves a trade-off. For example a higher transmit power might better reach mobile terminals in a cell …, …The parameter may be optimized by the NM layer of the network acting as manager to change the setting of the parameter in an NE via an agent in order to obtain an improved performance indicator. …, changing the setting of a parameter might improve one particular performance indicator at the expense of another performance indicator which may indicate poorer performance…”); and 
automatically generating a weighted gain percentage value for the at least one key performance indicator using the automatically generated gain percentage value and reflecting a relative importance of the at least one key performance indicator among other key performance indicators associated with the at least one network performance improvement solution (see at least ¶ [0087], “…adjustment of the parameter involves a trade-off. For example a higher transmit power might better reach mobile terminals in a 
Consider claims 6, 13,  (depends on claims 1, 8), Suerbaum discloses the limitations of claims 1, 8 as applied to claim rejection 1, 8 above and further discloses:
Suerbaum teaches automatically generating a weight for the at least one key performance indicator reflecting a relative importance of the at least one key performance indicator among other key performance indicators associated with the at least one network performance improvement solution (see at least ¶ [0088], “…the performance indicator curves represent individual performance indicators, combined performance indicators, combined and weighted performance indicators, and targets in respect of individual performance indicators…”).
Consider claim 15,  (depends on claim 8), Suerbaum discloses the limitations of claim 8 as applied to claim rejection 8 above and further discloses:
Suerbaum teaches wherein the operations further comprise selecting an associated index unit value for a particular key performance indicator to indicate a least significant gain to be measured for the particular key performance indicator (see at least ¶ [0104], “…the curves represent individual performance indicators, combined performance indicators, combined and weighted performance indicator, and targets in respect of individual performance indicators …”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 7, 9-11, 14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20130229914 (hereinafter referred to as Suerbaum) in view of US Patent Application Publication 20200076520 (hereinafter referred to as Jana).
Consider claims 2, 9, 17, (depends on claims 1, 8, 16), Suerbaum discloses the limitations of claims 1, 8, 16 as applied to claim rejection 1, 8, 16 above and further discloses:
Suerbaum discloses all the subject matters of the claimed invention concept. However, Suerbaum does not particularly disclose the optimum network performance improvement solution is further identified based on one or more of the following: 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Suerbaum disclosed invention, and have the optimum network performance improvement solution is further identified based on one or more of the following: location of the at least one node, lease information of the at least one node, duration of deployment of the network performance improvement solution, entitlements and permits required to deploy the network performance improvement solution, tower height, nearest available node, population 
Consider claims 3, 10, 18, (depends on claims 1, 8, 16), Suerbaum discloses the limitations of claims 1, 8, 16 as applied to claim rejection 1, 8, 16 above and further discloses:
Jana discloses wherein the optimum network performance improvement solution is further identified based on one or more of the following: location of the at least one node, lease information of the at least one node, duration of deployment of the network performance improvement solution, entitlements and permits required to deploy the network performance improvement solution, tower height, nearest available node, population served by the at least one node, households served by the at least one node, rent cost associated with the network performance improvement solution, backhaul availability, or any combination thereof (see Jana, at least ¶ [0145], “…supports more nimble business models; and rapidly and seamlessly scales to meet evolving customer requirements including traffic growth, diversity of traffic types, and diversity of performance and reliability expectations…” and further see at least ¶ [0174], “…manage (e.g., schedule, queue, format . . . ) such flows. Such application(s) can comprise add-on features to standard services (for example, provisioning, billing, customer support . . . ) provided by wireless network platform 510. Data streams (e.g., content(s) that are part of 
Consider claims 4, 11, 19, (depends on claims 1, 8, 16), Suerbaum discloses the limitations of claims 1, 8, 16 as applied to claim rejection 1, 8, 16 above and further discloses:
Jana discloses wherein the operations further comprise: automatically identifying at least one key performance indicator from a set of performance indicators based on a correlation of each performance indicator with customer experience (see Jana, at least ¶ [0145], “…supports more nimble business models; and rapidly and seamlessly scales to meet evolving customer requirements including traffic growth, diversity of traffic types, and diversity of performance and reliability expectations…” and further see at least ¶ [0174], “…manage (e.g., schedule, queue, format . . . ) such flows. Such application(s) can comprise add-on features to standard services (for example, provisioning, billing, customer support . . . ) provided by wireless network platform 510. Data streams (e.g., content(s) that are part of a voice call or data session) can be conveyed to PS gateway node(s)…”) with the same motivation from claim 2.
Consider claims 7, 14, 20, (depends on claims 1, 8, 16), Suerbaum discloses the limitations of claims 1, 8, 16 as applied to claim rejection 1, 8, 16 above and further discloses:
Jana discloses wherein the set of network performance improvement solutions comprises: cell split, small cell deployment, spectrum addition, spectrum removal, sector addition, sector removal, or any combination thereof experience (see Jana, at least ¶ [0190], “…The SVM operates by finding a hypersurface in the space of possible inputs, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264.  The examiner can normally be reached on Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/CHUONG A NGO/            Primary Examiner, Art Unit 2645